05/08/2020


                                No. DA 20-0083                                   Case Number: DA 20-0083



               In the Supreme Court of the State of Montana


   GREENFIELDS IRRIGATION DISTRICT, et al.,

                                                       Defendants-Appellants,
                                          v.

   STATE OF MONTANA, DNRC, et al.,

                                                         Plaintiffs-Appellees.


      On Appeal from the First Judicial District, Lewis and Clark County
              The Honorable Michael F. McMahon, Presiding


     Order Granting Second Unopposed Motion for Extension of Time


      Pursuant to Mont. R. App. P. 26(2), Appellants have moved this Court

for a 75-day extension of time. Having reviewed the motion and the declaration

attached thereto,

      IT IS HEREBY ORDERED that the Court determines that Appellants

have shown that diligence and substantial need warrant the requested extension

and GRANTS Appellants’ motion. Appellants are granted a 75-day extension

of time up to and including August 7, 2020, to file their opening brief.

      Dated this ______ day of May, 2020.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             May 8 2020